 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL restore our acceptance of all agreements tentatively reached withthe Union and our best previous offers on all other contract terms.The bargaining unit is:All production and maintenance employees, including all shipping and receiv-ing employees, employed at our Dallas, Texas, plant, exclusive of office cleri-cal employees, over-the-road tiuckdrivers, guards, watchmen, and supervisorsas defined in the Act.All our employees are free to become, remain, or refrain from becoming orremaining members of the above-named or any other labor organization.SHOVEL SUPPLY COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room8A24, Federal Office Building, 819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Bricklayers & Masons International Union Local No. 3 and FrankS.Llewellyn,SecretaryandEasternWashington BuildersChapter of the Associated General Contractors of America,Spokane, Washington.Case 19-CB-1059-1.December 30, 1966DECISION AND ORDEROn June 29, 1966, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding,finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended,and recommendingthat theycease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter,the Respondents filed exceptions tothe Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning andZagoria].The Board has reviewed the rulingsof theTrial Examiner madeat the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief,and the entire recordin this case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner,with thefollowing modifications.The Trial Examiner found that the Respondents violated Section8(b) (3) of the Act by insisting to impasse upon a nonmandatory162 NLRB No. 46. BRICKLAYERS, LOCAL NO. 3477subject of bargaining, after agreement had been reached with theCharging Party on all other matters. In reaching his conclusion, theTrial Examiner rejected,inter alia,the two principal contentions ofthe Respondents, namely, (1) that since the bargaining in questionwas conducted between an employer engaged primarily in the build-ing and construction industry and a union representing employeesengaged in that industry, the conduct of the parties is to be judgedunder Section 8 (f) (1) of the Act,' under which all bargaining isvoluntary and thus free of the usual obligations and requirements ofgood-faith bargaining imposed in other contexts by Section 8(a) (5)and b (3) of the Act; and (2) that even if there were a dutyto bargain, the clause insisted upon is a mandatory subject ofbargaining.We agree with the Trial Examiner's ultimate findings that theRespondent Union was under a duty to bargain and violated thatduty by insisting upon the inclusion of a nonmandatory subject ofbargaining in the negotiations with the Charging Party. We find itunnecessary, however, in the circumstances of this case, to pass uponhis holding that, in the usual prehire context, Section 8(f) does notfree either party of its bargaining obligations imposed by other sec-tions of the Act. Rather, we find that the negotiations here involvedwere for the renewal of an existing agreement between the Employerand the Union, which was already recognized as the bargaining agentof the employees covered by that agreement, and that the issue of thescope of Section 8(f) is not before us. Thus, as found by the TrialExaminer, the East Washington Chapter of the Associated GeneralContractors of America (hereinafter, AGC) and the Mason Con-tractors Association, Spokane Chapter 855 (hereinafter, MCA), act-ing jointly as employers, had entered into a collective-bargainingagreement with Respondent Union on February 21, 1962, which con-tinued in effect until December 31, 1964, subject to the usual 60-dayreopening provision.2 Pursuant to that provision, the Union servednotice upon AGC of its desire to terminate the existing agreementand to negotiate a new agreement. Moreover, Charles Hively, execu-tive secretary of AGC, testified that the two associations had bar-gained jointly since approximately 1958 or 1959, and that, for some1 In pertinent part, Section 8 (f) reads as follows :(f)It shall not be an unfair labor practice under subsections (a) and (b) of thissection for an employer engaged primarily in the building and construction industrytomake an agreement covering employees engaged (or who, upon their employment,will be engaged) in the building and construction industry with a labor organizationofwhich building and construction employees are members . . because (1) themajority status of such labor organization has not been established under the pro-visions of section 9 of this Act prior to the making of such agreement . .'Following the reopening provision, the agreement stated that, "The parties shallbeginnegotiations within thirty (30) days after receipt of this notice " 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD6 or 7 years prior to the joint bargaining, AGC had bargained alonewith the Union. Further, following the separate negotiations withMCA in 1965, noted below, the Union signed an agreement with MCAwhich contained few changes from the old, joint MCA-AGC agree-ment, except for wages and the clause contested herein. And, as foundby the Trial Examiner, AGC subsequently notified the Respondentsthat it would sign an agreement identical to the new MCA contractexcept for the disputed provision.It is apparent from the foregoing that the bargaining betweenAGC and the Union presents the situation of a continuing bargain-ing relationship; a situation quite different from that which Con-gress had in mind when enacting Section 8(f) (1), to wit, an initialattempt by a union and an employer in the construction industry tocommence such a relationship. Thus, the entire legislative history ofSection 8(f) (1) is couched in terms of "prehire agreements," a ref-erence which can have no meaning in the situation where, as here,the parties are continuing an existing bargaining relationship underwhich employees have previously been hired. Particularly in this sowhere, as in this case, the previous agreement contained a lawfulunion-security provision. Additionally, one of the most frequentlycited portions of the legislative history of Section 8 (f) reveals thatthe Congress envisioned its prehire provisions as applying only tothe situation where the parties were attempting to establish a bar-gaining relationship for the first time. In the House of Representa-tives, during the debate on the Conference Report on S. 1555, Repre-sentative Barden, one of the House conferees, introduced a colloquybetween Senators Kennedy and Holland during the 1958 debate on apredecessor provision to Section 8(f). In it, Senator Holland phrasedhis inquiry in the following terms :Was it the intention of the committee that Section 604(a) shallrequire employers to enter into prehire agreementswhere theunion had not been the recognized or certified bargaining agentof the employees involved?[Emphasis supplied.] 3In the instant case, of course, Respondent Union had for manyyears been the recognized bargaining agent of the employees of theemployers comprising AGC. We hold, therefore, that the tests to beapplied in determining the fulfillment of the bargaining obligationsof the parties herein are those generally used under Section 8(a) (5)3 2 Leg. Hist. 1715. While it is clear from Senator Kennedy's reply that the two Sena-tors were concerned primarily with the voluntary nature of such agreemoonte, it is equallyclear from the above that all who were dealing with the issue understood the context to bethat ofinitial bargaining. BRICKLAYERS,LOCAL NO. 3479and (b) (3) and, therefore, that it isunnecessary to passupon thescope of bargainingobligations under Section 8(f).4We further agree with the TrialExaminerthat the history of bar-gaining between Respondent Union and the AGC was not destroyedeither by the withdrawal of MCA from its previous joint bargainingwith AGC or by the merger of AGC with another local branch of thesamenationalassociationinto a new entity, the Inland EmpireChapter of the Associated General Contractors of America. Withrespect to the former, as indicated above, AGC had bargained alonewith the Union from approximately 1952 to 1958 or 1959. Moreover,following notification from MCA that it wishedto negotiate a sep-arate contractin 1965, AGC continued to represent its own employer-members as it had both prior to the period of joint bargaining withMCA and during such bargaining.-5As for themerger ofthe two AGC chapters into the new InlandEmpire Chapter, the record supports the Trial Examiner's findingthat Inland Empire became the successor of AGC. Thus, the recordreveals that Inland Empire absorbed all members of AGC and thatthe bargaining rights of the AGC members were assigned to InlandEmpire.The continuing bargaining history between AGC and Re-spondent Union cannot, therefore, be negated on the basis of themerger.6We find, therefore, that Inland Empire, as a successor toAGC, retained and continued the identity of the latter as the multi-employerassociationrepresenting the employers which had desig-nated it astheir bargaining agent, and that the 1965 negotiationsconstituted a continuation of the prior bargaining history betweenAGC and the Respondent Union.Finally,we agreewith the Trial Examiner that section 3 of articleVI of the Respondents' proposed agreement is a nonmandatory sub-ject of bargaining and that, by insisting upon inclusion of such pro-vision to the pointof impasseafter agreement had been reached onallotheritemsof bargaining, the Respondents violated Section8(b) (3).Whether that provision be considered a performance bond,as itwas by the Trial Examiner, or as a "liquidated damages" clause,as claimedby the Union, a provision which requires the payment of4 Respondents may not avoid their duty to bargain under Section 8(b)(3), as foundherein, under the theory that the record does not show that more than one employee wasemployed by the employer-members of the AGC during 1965 and that there is no duty tobargain for a one-man unit.The record also shows that during 1964,within the term ofthe preceding contract between the parties,at least one employer-member of AGC hada continual payroll of bricklayers running between 400 to 1,800 hours per month, orapproximately 10 employees on any particular job at a given time during that year.In these circumstances,there is no merit to Respondents'one-man unit contention5 SeeHoisting&Portable Engineers Local Union#701, International Union of Oper-ating Engineers,AFL-CIO(CascadeEmployers Association,Inc.),141NLRB 469,470-471.0 I bid. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain sumsto a union upon the breach of another term of a collective-bargaining agreement by an employer is clearly outside the scopeof "wages,hours, and otherterms and conditions of employment ..."about whichparties are obligated to bargain.7[The Boardadoptedthe TrialExaminer's RecommendedOrder.]7Cf.N.L.R.B v. Wooster Division of Borg-Warner Corporation,356 U S 342.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, hereincalled the Act, was heard before Trial Examiner David Karasick in Spokane, Wash-ington, on November 8, 1965, pursuant to due notice.A complaint,issued on Sep-tember 3, 1965, based on an original charge and an amended charge filed onMay 21 and September 1, 1965, respectively, by Eastern Washington BuildersChapter of the Associated General Contractors of America, Spokane, Washington,herein called the AGC, alleged in substance that Bricklayers & Masons InternationalUnion Local No. 3 and Frank S. Llewellyn, secretary, herein separately calledLocal 3 and Llewellyn, respectively, and together called the Respondents, haveengaged in unfair labor practices within the meaning of Section 8(b) (3) of the Act.Upon the entire record in the case, my observation of the witnesses, and a brieffiled by the Respondents, I make the following:FINDINGS OF FACTI.THE BUSINESS OPERATIONS OF THE EMPLOYERS INVOLVEDThe AGC, a Washington corporation with its principal office and place of busi-ness located in Spokane,Washington,isan association of employers engaged ascontractors in the building and construction industry who maintain their principalplaces of business in the States of Washington,Idaho, and Oregon.Among the employers who comprise the membership of the AGCare: (1) indi-vidual local contractors who annually perform construction work valued in excessof $100,000 for business enterprises that annually produce and ship goods valuedin excess of $100,000 or perform services valued in excess of $100,000, which goodsare delivered or services are performed at places outside the State in which eachsaid business enterprise is located; (2) individual contractors who annually performconstruction work valued in excess of $100,000 at locations outside the State inwhich they have their respective places of business; and (3) individual contractorswho annually perform services for the Government of the United States, relatingdirectly to the national defense, valued in excess of $100,000. The value of con-struction performed annually by the constituent members of the AGC in each ofthe foregoing three categories exceeds $10,000.Mason Contractors Association, Spokane Chapter No. 855, herein called theMason Contractors,is an association of employers engaged in masonry and brick-laying in the constructionindustryin the same geographical area astheAGC.Among the employers who comprise the membership of the Mason Contractors, arethose who annually perform construction work valued in excess of $100,000 atlocations outside the State inwhich theymaintain their respective places of busi-ness.The AGCand the Mason Contractors each negotiate and execute agreementsadopted on behalf of its respective members and each is an agent of said employer-members and thereby is regarded as an employer within the meaning of Section2(2) of the Act, and each is engaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal 3 is a labor organization within the meaning of the Act.M. THE UNFAIR LABOR PRACTICES ALLEGEDOn February 21, 1962, the AGC and the Mason Contractors, acting jointly asemployers, entered into a collective-bargaining agreement with Local 3. The agree-ment by its terms provided it would remain in effect until December 31, 1964, at BRICKLAYERS, LOCAL NO. 3481which time it could be terminated,modified,or amended upon proper notice given.On October 28, 1964, Local 3 sent proper written notification to the AGC of Local3's desire to terminate the existing contract and to meet for the purpose of nego-tiating a new agreement.On October 30, 1964,the AGCacknowledged receipt ofsuch notice and advised Local 3 of its willingness to meet and negotiate asrequested.InNovember or December 1964, the AGC was notified by the Mason Con-tractors that the latter wished to negotiate their own contract with Local 3 ratherthan carry on negotiations jointly with the AGC as they had done in the past. In thesame period of time and shortly after receiving this information, Charles E. Hively,executive secretary of the AGC, in a conversation with Frank S. Llewellyn, secre-tary of Local 3, informed the latter that the AGC wishedto negotiatewith Local 3when the latter had concluded its negotiations with the Mason Contractors.At this time, the Associated General Contractors maintained two chapters inSpokane. One of these, which is referred to in this proceeding as the AGC, wasthe Eastern Washington Builders Chapter whose employer-members were buildingcontractors. The other chapter consisted of employer-members engaged in highwayand heavy construction work.' On January 25, 1965, a merger of the two chaptersinto a single chapter to be known as the Inland Empire Chapter of the AssociatedGeneral Contractors, herein called Inland Empire, was authorized by the parentbody and became the successor to Eastern Washington Builders Chapter whosemembers assigned their bargaining rights to it .2 Hively, who had been executivesecretary of the AGC, became assistant executive director of Inland Empire.On or about February 1, 1965, the Mason Contractors and Local 3 concludedtheir new agreement.3 On learning this, Hively requested a meeting with Llewellynand Otho Hood, president of Local 3, which was held on February 11. Llewellynand Hood stated that there had been practically no change in the agreement reachedwith the Mason Contractors, except for wages. Article VI of the agreement con-tained the following provisions:Article VI-OTHER EMPLOYERSSECTION 1. The Union agrees that during the life of this Agreement theywill not furnish members to any Employers other than those parties to thisagreement, under conditions more favorable to such Employers than thoseherein established.SECTION 2. The Employer agrees that in the contracting or sub-contractingof any work coming within the jurisdiction of this Union the Employer shalldo business only with a person, firm or corporation party to this Agreement.SECTION 3. In the event the Employer violates this Article he shall paytheUnion a sum equivalent to the initiation fees and dues the Union wouldhave received for each employee not included in this bargaining unit, had thisarticlebeen complied with under the Union security provision of thisAgreement.Hively stated that the AGC could not accept section 3 of article VI and alsoinsisted that another provision be incorporated in the agreement, but the latterwas resolved as an issue soon thereafter and no longer remained a point of disputebetween the parties .4 On or about February 19, 1965, and at various times there-after,Hively notified Llewellyn that the AGC was willing to enter into a contractwith Local 3 identical in its terms to that executed between Local 3 and the MasonContractors except for the provisions of section 3 of article VI of that agreement.1The building contractors had negotiated with all the building trades crafts, includingthe bricklayers who were represented by Local 3. The highway contractors did not at thistime,but had previously, negotiated with Local 3.Z Inland Empirewas established formally in March or April 1965.3In light of the issues to be decided in this proceeding, I regard itas immaterialwhether negotiations were concluded on February 1, 1965, as the contract itself wouldindicate,or on February 6, 1965, as Llewellyn testified.* Both Llewellyn and Hood denied that they had ever met with Hively for the purposeof negotiatingor discussinga contract covering the bricklayers. Hood stated that thisand othermeetingshad been held between the parties for the purpose of attempting tonegotiate an agreement for the tilelayers and terrazzo employees who were also mem-bers of Local 3. In light of the record as a whole and from my observation of thewitnesses,I believe and find that Hively's testimony of what occurred at the meeting onFebruary 11 Is the more accurate, and I, accordingly, do not credit the foregoingdenials ofLlewellynand Hood.264-047-67-vol. 162-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 9, the following letter was sent to the Respondents by Hively on behalfof Inland Empire:Mr. Frank S. LlewellynSecretaryBricklayers' & Masons' International UnionLocal No. 3 of Washington120 West MissionSpokane,WashingtonDear Mr. Llewellyn:The Associated General Contractors Chapter wishes toagainmake clearour desire to conclude as speedily as possible a new agreement to replace theagreement in accordance with the opening letter from Bricklayers Local 3,dated October 28, 1964.To review the negotiations to date, the Associated General ContractorsChapter have agreed to wages, travel and the terms of the Agreement withthe exception of the Article No. 6 . . . other employers. The Chapter hasquestioned the legality of this language as it relates to the exclusion of faircompetition in our area and the Chapter has consistently refused to acceptSection 3 of Article VI, which requires payment of money to the Union bythe employer in violation of Section 302 of the Labor ManagementRelationsAct as amended.Please inform us concerning your intentions in this matter so that the Healthand Welfare Contributions can be properly adjusted.On July 16, Llewellyn replied, stating that Local 3 would be glad to meet withthe AGC in an effort to resolve any differences between them.On July 22, according to Hively, he and Llewellyn discussedthematter againand each acknowledged that the only issue between them concerned the penaltyclause in section 3, article VI, of the proposedagreement.Local 3 insisted that theclause was legal while the AGC insisted it was not. Hively testified,and Ifind, thathe notified Llewellyn on that occasion that the AGC was preparedto sign theagreement without such a clause, and he further testified that the AGC, at the timeof the hearing, was "still preparedto sign an agreement minus that clause 3."B. Concluding findings1.The appropriate unit and Local 3's representative statusThe complaint alleges that all journeymen bricklayersand masons and theirapprentices, employed by employer-members of the AGC,but excluding super-visors as defined in the Act, constitute an appropriateunit.The Respondents denythat an appropriate unit exists in thiscase,not by reasonof the classifications ofemployees alleged to comprise such unit, but because "duringthe year 1965, onlyone employer-member of AGC employed any employees represented by theRespondent local, and this employer employed only oneemployee." 5 It istrue thatthe Board has held, as the Respondents state in their brief,that an employer isunder no duty to bargain with respect to a one-man unit.6 The Respondents arguefrom this that, under like circumstances,a unionisequally under no duty to bar-gain.I do not regard it as necessary to decide in this case whether ornot that isso sinceSection 8(f) of the Act expressly makes an exception to the necessity ofshowing a majority prior to the execution of a collective-bargaining agreementbetween an employer engaged primarily in the buildingand constructionindustry,and a union of which building and construction employeesare members,as is truein this case. The fact that only one person was employed within theunit at thetime the alleged refusal to bargain occurred would not,therefore,provide ananswer to the issuein question?s The complaint alleges a refusal to bargain on and after July 9, 1965.6 Foreign Car Center, Inc.,129 NLRB 319;Oioens-Corning Fiberglass Corporation,140NLRB 1323, 1326.7Nor can I agree with the further arguments of the Respondents that there is no his-tory of bargaining between Local 3 and the AGC alone because the Mason Contractorsapparently withdrew from multiemployer bargaining at an appropriate time or with theconsent of all parties. Even if this were true, the past history of bargaining between theparties would indicate that bricklayers in the employment of the employer-members of theAGC alone presumptively constitute an appropriate unit. Nor am I persuaded by thefurther argument that the Eastern Washington Chapter ceased to exist upon its mergerwith Inland Empire and there is no history of bargaining between the latter and Local 3since, as I have found above, Inland Empire is the successor of the AGC. BRICKLAYERS, LOCAL NO. 3483The current agreement entered into between Local 3 and the Mason Contractorsprovides that it "shall apply to all Building Construction work coming within therecognized jurisdiction of the signatory Union,except that it shall not apply toSuperintendents,Assistant Superintendents,General Foremen, Master Mechanics,CivilEngineers, Timekeepers,Messenger Guards, Confidential Employees, Clerksor other Office Employees." The wage schedule attached to theagreement setsforth the following classifications of employees and apprentices:Bricklayer,StoneMason and Marble Mason(outside),Blocklayer,MarbleMason (inside), and Cleaners, Caulkers & Pointers.The provisions relating to the application of the agreement and the job classifica-tions listed in the wage schedule attached to it are substantially the same as thosecontained in the preceding collective-bargaining contract which had been enteredinto between the Mason Contractors and the AGC jointly and Local 39While the unit alleged as appropriate in the complaint appears to be substantiallycorrect, it would appear that the unit description set forth in the agreements betweenthe parties is more detailed and precise and I therefore find, in accordance withsuch description, that all bricklayers, stonemasons and marble masons (outside),blocklayers,marble masons (inside),cleaners, caulkers and pointers,and theirapprentices, employed by the employer-members of the AGC or Inland Empire,but excluding superintendents,assistant superintendents,general foremen,mastermechanics,civil engineers, timekeepers,messenger guards,confidential employees,,clerks or other office employees, and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.As noted above, the normal requirement of a majority showing on the part of aunion is unnecessary in this case since the members of Local 3 are building andconstruction employees and the employer-members of the AGC or Inland Empireare engaged primarily in the building and construction industry, within the meaningof Section 8(f) of the Act.2.The insistence of the Respondents upon the provisions of section 3The General Counsel contends that section 3 of article VI is illegal and is nota mandatory subject for bargaining, and that the refusal of Local 3 to sign a con-tract with the AGC without such a clause, constitutes a refusal to bargain withinthe meaning of the Act .9I am not persuaded, for the reasons above set forth, by the contentions of theRespondents that the allegations of the complaint fail because the unit was notappropriate since it consisted of only one employee at all times relevant to thisproceeding, and that no refusal to bargain could occur because of the absence of ahistory of bargaining between Local 3 and the AGC alone, or Local 3 and InlandEmpire alone. Nor am I persuaded by the further contention advanced by theRespondents that since bargaining under Section 8(f) of the Act is voluntary,neither a union nor an employer coming within the provisions of that section areunder any duty to bargain, and that, therefore, there can be no refusal to bargainwithin the meaning of the Act in this case. Neither the language of Section 8(f)nor its legislative history supports the view that the freedom accorded by its pro-visions to enter into a prehire agreement relieves either a union or au employer ofitsobligation to bargain as otherwise imposed by the Act.That obligation, insofar as this case is concerned, may be determined upon thebasis of the right of Local 3 to insist upon section 3 to the point of impasse.Whether it was justified or not in doing so depends in turn upon whether section 3properly may be regarded as a mandatory or a voluntary subject of collective bar-gaining.Ifmandatory, Local 3 wasentitled to remain adamant ink its position thatitwould not enter into a contract with the AGC absent such a provision; if not,its insistence on that provision, as a condition precedent to entering into a con-tract, constituted a violation of its duty to bargain.5The preceding agreement also included the job classifications of tilesetter and terrazzoworker The employer-members of the AGC who employed tile and terrazzo workers didnot join the negotiations of the Mason Contractors with Local 3 but elected to have theirnegotiations carried on for them by the AGC and Inland Empire.9 Although the complaint alleges that the provisions of sections 1, 2, and 3 of article VIare illegal and not mandatory subjects of bargaining, the General Counsel stated at thehearing that he was attacking only the legality of section 3 of article VI 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDThose matters which relate to "wages, hours, and other terms and conditions ofemployment" are regarded as mandatory subjects of bargaining as to which "neitherparty is legally obligated to yield;" all other matters are regarded as voluntary andas to the latter "each party is free to bargain or not to bargain, and to agree or notto agree." 10The question in this case thus becomes whether Local 3's demand that it be paid"a sum equivalent to the initiation fees and dues the Union would have received foreach employee not included in this bargaining unit" in the event the employersubcontracted bricklaying work to an employer not party to the bargaining agree-ment falls within the area of "wages, hours, and other terms and conditions ofemployment."The Board has held that a union may notinsistupon a performance bond to pro-tect it against possible employer violations of a collective-bargaining agreement,even though similar performance bonds were common in the industry and theunion's demand for such a bond was therefore reasonable." It may be argued thata demand for a performance bond or similar form of security to insure generalcompliance with the terms of a contract is not closely enough related to "wages,hours, and other terms and conditions of employment" to endow it with the statusof a mandatory subject for bargaining. But the Board in theExcellocase 12 heldthat "insistence upon any performance bond by either employer or labor union isper sean unlawful refusal to bargain" and found that the union in that case, byinsisting that the employer establish a fund as security for the payment of employeewages and fringe benefits, as a condition precedent to entering into a collective-bargaining agreement, violated Section 8(b) (3) of the Act. In that case, unlike thepresent one, the need for such a fund had been shown by earlier evidence of delin-quency on the part of the employer. If a performance bond to assure payment ofemployee wages and fringe benefits cannot be regarded as falling within the obliga-tory area of bargaining encompassed by the generally descriptive words of "wages,hours, and other terms and conditions of employment," I do not see how thedemand made by Local 3 can do so. Instead, I believe that it falls within the prin-ciple enunciated in theExcellocase.However else they may be viewed in purposeor effect, the provisions of a performance bond and those of section 3 in this caseare essentially the same insofar as they relate to the general area of wages, hours,and conditions of work.13 Accordingly, I find that the provisions of section 3, asproposed by the Respondents, did not constitute a mandatory subject of collectivebargaining and that the' refusal of the Respondents on and after July 22,14 to enter'IN L.R.B. v. Wooster Division of Borg-Warner Corporation,356 U S. 342."Local 164, Local 1287, and Local 1010, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO; et at (A D. Cheatham Painting Co of Jacksonville,Fla.),126 NLRB 997, enfd. 293 F.2d 133 (C.A.DC ), cert denied 368 U.S. 82412Carpenters District Council of Detroit, etc, et at. v NL.R B (Excello Dry Wall Co.),145 NLRB 663, enfd. bypercuriamopinion,June 15, 1964 (C A D C.), 58 LRRM 2064.is I am unable to agree with the additional argument of the Respondents that section 3constitutes a lawful and mandatory subject of bargaining because it is a guideline andspecification of damages which Local 3 could insist be granted to an arbitrator in proc-essing grievances under the contract as a continuation of the bargaining processi`The complaint alleges the refusal to bargain to have occurred on and after July 9,1965, apparently on the basis of the statements contained in the letter sent by Hively toLlewellyn on that date. The Respondents have objected to the receipt in evidence of thisletter as containing self-serving statements since it was sent following the filing of theoriginal chargesby the AGCin this caseWithout regard to that fact, I do not rely, as theGeneral Counsel apparently does, upon Hively's letter to Llewellyn on that date as con-stituting a basis upon which to predicate a refusal to bargain on the part of the Respond-ents. In view of the concession by the General Counsel at the beginning of the hearingthat he was attacking only section 3 and not the other sections of article VI, I do notbelieve that the letter of July 9 reasonably may be construed as an unequivocal offer onthe part of the AGC to enter into the agreement except for section 3 alone rather thanbringing into question the provisions of section 2 as well Moreover, the record shows thaton July 16, Llewellyn acknowledged Hively's letter of July 9 and offered to meet withthe AGC at its convenience in an effort to resolve any differences between it and Local 3.Hively's testimony of his conversation with Llewellyn on July 22 clearly establishes thatan impasse,caused by their disagreement over section 3, occurred on that date and thatthe Respondents refused to enter into the contract with the AGC absent that section. BRICKLAYERS,LOCAL NO. 3485into a contractwith the AGCor its successor,Inland Empire,without such a clauseconstituted a refusal to bargain within the meaning of Section 8(b) (3) ofthe Act.15IV.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I will recommend that they cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local No. 3 is a labor organization within the meaning of Section 2(5) of theAct.2.At all times material herein, Frank S. Llewellyn acted as an agent for theaforementioned labor organization.3.At all times material herein, the AGC or its successor, Inland Empire, as agentof the employer-members, negotiated and signed collective-bargaining agreements.4.The employer-members of the AGC and its successor, Inland Empire, areengaged in commerce within the meaning of Section 2(6) and (7) of the Act.3.All bricklayers, stone masons and marble masons (outside), blocklayers, mar-ble masons (inside), cleaners, caulkers and pointers, and their apprentices, employedby the employer-members of the AGC or its successor, Inland Empire, but exclud-ing superintendents, assistant superintendents, general foremen, master mechanics,civilengineers, timekeepers,messenger guards, confidential employees, clerks orother office employees and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.6.At all times material herein, the aforesaid employer-members of the AGC, andits successor, Inland Empire, have been engaged primarily in the building and con-struction industry and Local 3 has existed as a labor organization of which build-ing and construction employees are members within the meaning of Section 8(f) ofthe Act.7.By insisting upon a clause providing that Local 3 be paid asum equivalent tothe initiation fees and dues it would have received for each employee not includedin the bargaining unit in the event the employer subcontracted bricklaying ormasonry work to another employer not party to the contract, as a condition prece-dent to entering into a collective-bargaining agreement with the employer-membersof the AGC or its successor, Inland Empire, the Respondents have engaged inunfair labor practices in violation of Section 8(b)(3) of the Act.8.The aforesaid unfair labor practices, having occurredin connectionwith thebusiness operations of the employer-members of the AGC or its successor,InlandEmpire, as above set forth, have a close, intimate, and substantial relation to tradeamong the several States, and substantially affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of the fact and upon the entire recordin this proceeding, I recommend that Frank S. Llewellyn and Bricklayers & MasonsInternational Union Local No. 3, and the latter's officers, agents, and representatives,shall1.Cease and desist from insisting,as a condition precedent to entering into acollective-bargaining contract, that the employer-members of the AGC or its suc-cessor, Inland Empire, agree that Local 3 be paid a sum equivalent to the initiationfees and dues said Local 3 would have received for each employee not included inthe bargaining unit in the event the employer-members of the AGC or its successor,Inland Empire, subcontract bricklaying or masonry work to another employer notparty to such contract.15The General Counsel did not file a brief in this case and I am unable to determineotherwise from the record whether he Is contending that section 3 is unlawfulper se,in addition to being a voluntary subject of bargaining about which Local 3 could notinsist to the point of impasse In view of the conclusion set forth above, however, I regarditas unnecessary to determine whether section 3, in and of itself, is unlawful. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Bargain collectively, upon request, with the employer-members of the AGCor its successor,Inland Empire,so long as said employer-members are engagedprimarily in the building and construction industry and said Local 3 exists as alabor organization of which building and construction employees are members, inthe aforesaid appropriate unit, with respect to wages, hours, and other terms andconditions of employment, and, if an understanding is reached, embody such under-standing in a signed contract, without requiring the employer-members of the AGCor its successor, Inland Empire, to agree upon payment of a sum equivalent to theinitiation fees and dues said Local 3 would have received for each employee notincluded in the bargaining unit in the event said employer-members subcontractbricklaying or masonry work to another employer or employers not parties to suchcontract.(b) Post at the business offices and meeting halls of Local 3, in the Spokane,Washington, area, copies of the attached notice marked "Appendix." 16 Copies ofsaid notice, to be furnished by the Regional Director for Region 19, upon beingduly signed by the Respondent Llewellyn and by the president or other authorizedrepresentative of Respondent Local 3, shall be posted by said Respondent Local 3,immediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to the Respond-ent Local 3's members are customarily posted. Reasonable steps shall be takenby the Respondents to insure that said notices are not altered, defaced, or coveredby any othermaterial.(c)Mail to the Regional Director for Region 19, signed copies of the attachednotice,marked "Appendix," for posting, the employer-members of the AGC or itssuccessor, Inland Empire, willing, at their offices and construction sites whereemployees represented by Respondent Local 3 are or may be employed.17 Thenotices shall be posted on bulletin boards or other places where notices to employ-ees are customarily posted and shall remain posted for 60 days thereafter. Copiesof the notice, to be furnished by the Regional Director for Region 19, after beingsigned by the Respondent Llewellyn and by the president or other authorized rep-resentative of the Respondent Local 3, shall be forthwith returned to the RegionalDirector.(d)Notify the Regional Director for Region 19, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondents have taken to complyherewith.1816 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order"17Althoughthe record shows that only one employer-member of the AGC or InlandEmpire employed but one person who was a member of Local 3 during 1905 it alsoshows that the same employer-member subcontracted masonary work during the sameperiod of time to other employers, at least one of whom was a member ofthe Mason Con-tractors with Ichom Local 3,as heretofore noted, entered into a union-security agreementin February 1965.18 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read- "Notify the said Regional Director in writing, within 10 daysfrom the date of this Order, what steps Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF BRICKLAYERS & MASONS INTERNATIONALUNION LOCAL No. 3Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILLNOT demand,as a requirement to entering into a collective-bargaining agreement,that the employer-members of Eastern WashingtonBuilders Chapter of the Associated General Contractors of America, Spokane, PIONEER LUMBER TREATING CO.487Washington or its successor, Inland Empire Chapter of the Associated GeneralContractors of America agree that they will pay a sum equivalent to the initia-tion fees and dues this Union would have received for each employee notincluded in the bargaining unit in the event said employer-members subcon-tract bricklaying or masonry work to another employer who is not party tothe contract.WE WILL, upon request, bargain collectively with the employer-members oftheEasternWashington Builders Chapter of the Associated General Con-tractors of America, Spokane, Washington, or its successor, Inland EmpireChapter of the Associated General Contractors of America, so long as saidemployer-members are primarily engaged in the building and constructionindustry and this Union continues to have building and construction employeesas members, in the appropriate unit named below, with respect to wages, hours,and other terms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement, without requiringsaid employer-members, as a condition precedent to entering into a contract, toagree that this Union be paid a sum equivalent to the initiation fees and duesitwould receive for each employee not included in the bargaining unit in theevent such employer-members subcontract bricklaying or masonry work toother employers not parties to the contract.The bargaining unit is:All bricklayers, stone masons and marble masons (outside), blocklayers,marble masons (inside), cleaners, caulkers and pointers, and apprentices,employed by the employer-members of the Eastern Washington BuildersChapter of the Associated General Contractors of America, Spokane,Washington, or its successor, Inland Empire Chapter of the AssociatedGeneral Contractors of America, but excluding superintendents, assistantsuperintendents, general foremen, master mechanics, civil engineers, time-keepers,messenger guards, confidential employees, clerks or other officeemployees, and supervisors as defined in the Act.BRICKLAYERS & MASONS INTERNATIONAL UNION LOCAL No. 3.Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)FRANK S. LLEWELLYN,Secretary.Dated-------------------By---------------------------------- --------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-4583.PioneerLumber Treating Co., Inc.andLocal 174, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpersof America, Independent.Case 19-CA-M-1.Decem-ber 30, 1966DECISION AND ORDEROn October 5, 1966, TrialExaminer DavidKarasick issued hisDecision in the above-entitled proceeding, finding that the Respond-ent hadengaged in and was engaging in certain unfair labor prac-ticesand recommending that itceaseand desist therefrom and take162 NLRB No. 61.